         Case 3:18-cv-01180-SRU Document 49 Filed 05/20/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 SECURITIES AND EXCHANGE COMMISSION,
                                                                 Case No. 18-cv-01180 (SRU)
                        Plaintiff,

        v.

 TEMENOS ADVISORY, INC., and
 GEORGE L. TAYLOR,

                        Defendants.


        PLAINTIFF’S STATUS REPORT ON SETTLEMENT AND DISCOVERY

       Plaintiff Securities & Exchange Commission (“Commission”) reports here on the status

of the parties’ settlement efforts and the resumption of discovery.

       On May 8, 2020, the parties jointly moved to extend the stay of discovery and extend the

scheduling order, so that the parties could continue to engage in settlement discussions. ECF No.

47. The Court granted that motion on May 19, 2020. ECF No. 48.

       The parties’ settlement negotiations have foundered. In the course of those efforts, the

parties had agreed that Mr. Taylor would escrow the first payment of his offered settlement by

May 15, 2020. The parties joint motion stated, “if Mr. Taylor fails to make the escrow payment

by May 15, 2020, as required, the Commission intends to proceed with discovery, including

witness depositions, and will not consent to any further extension of time for purposes of

settlement.” While Mr. Taylor has submitted a written offer of settlement, he has failed to

escrow the payment, a precondition of the Commission’s consideration of that offer. Nor has

Mr. Taylor indicated when, if ever, the payment will be escrowed.

       Accordingly, by agreement of the parties in the joint motion, the Commission will
         Case 3:18-cv-01180-SRU Document 49 Filed 05/20/20 Page 2 of 2




resume discovery in this matter. So as not to burden the Court, the Commission is not asking to

reset any of the deadlines established by the Court’s May 19 Order. ECF No. 48.



Dated: May 20, 2020                          SECURITIES AND EXCHANGE COMMISSION

                                             By: /s/ Marc Jones
                                             Marc J. Jones
                                             Rua M. Kelly
                                             33 Arch Street, 24th Floor
                                             Boston, MA 02110
                                             Telephone: (617) 573-8947
                                             Facsimile: (617) 573-4590
                                             jonesmarc@sec.gov
                                             Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

        I, Marc Jones, hereby certify that on May 20, 2020, a true and correct copy of this Status
Report was filed through the ECF system and, accordingly, the documents will be sent
electronically to any registered participant as identified on the Notice of Electronic Filing
(“NEF”), and by electronic mail to Mr. Taylor, as agreed.

Dated: May 20, 2020
                                                     /s/ Marc Jones
                                                     Marc Jones




                                                 2
